Citation Nr: 1442367	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  14-03 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to June 1953.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2014, the Board remanded the current issue for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The most probative evidence is against finding that the Veteran's current low back condition had its onset in service or is related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for a low back disability have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

The RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letter dated June 2011.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  The evidence associated with the file includes service treatment records (STRs), VA treatment records, and a VA examination report.

The Board also notes that the actions requested in the March 2014 remand have been undertaken.  Additional treatment records were obtained, the Veteran was afforded a VA examination, and he and his representative were subsequently furnished with a Supplemental State of the Case.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenue through which he might obtain such evidence,   and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

II.  Analysis

The Veteran is seeking service connection for a current low back disability that he asserts is related to his tank rides in service.  In his May 2011 claim, he stated that being a member of a tank crew involved riding on hard, metal seats in tanks without springs or shocks.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested 
during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303 (2013); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Moreover, where a Veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred  in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis   below will focus on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,     1 Vet. App. 49, 53 (1990).

The Veteran's STRs are negative for complaints of or treatment for back pain.  Post-service, a December 2000 VA ambulatory care record noted the Veteran reporting a history of being a tank driver while on active duty and that he had complaints of right thumb pain and hearing loss.  The record does not reflect complaints of back pain until 2006, at which time the Veteran reported low back pain when bending forward.  At that time, he denied trauma to his back aside from what he described as "bumpy" tank rides during service.  X-ray imaging of the Veteran's lumbar spine was conducted, and the examiner noted that his back pain was likely secondary to degenerative disc and joint disease.

During VA treatment in May 2008, the Veteran reported having had low back pain for two days, and in August 2008 an examiner referred the issue to his primary care physician.  In September 2010, the Veteran again reported that he had back pain that was aggravated with forward bending.  He received physical therapy through VA that year, and continued to report back pain after that time, indicating it occurred primarily after performing his work as a bagging clerk at a grocery store.  He also reported that he could not bend over far enough to perform such activities as drying his feet.  A September 2012 x-ray study of the Veteran's back noted moderate degenerative disc disease and significant degenerative facet disease within the lower lumbar spine.  In November 2012, the Veteran told his physical therapist that his chronic low back pain originated while driving tanks on active duty in 1952, and that he had previously been treated for the condition in 2010.  In September 2013, he told a care provider that he had experienced intermittent low back pain "for years."

The Veteran was afforded a VA examination in April 2014.  At that time, the Veteran stated he had lower back pain, stiffness, and limited movement that was exacerbated with prolonged sitting, standing, and long distance walking, as well as by bad weather conditions and early morning hours.  The examiner diagnosed the Veteran with degenerative arthritis of the spine based on imaging studies, but opined that his current disability was not at least as likely as not causally related    to service, to include his report of frequent tank rides.  She stated that his current lumbar condition was age-related, and also noted that his STRs, including his separation examination report, were negative for lower back conditions.

After review of the evidence of record, the Board finds that, although the Veteran has a current back disability, the most probative evidence is against finding that it had its onset in service or is related to service.

The Board acknowledges that the Veteran is competent to report symptoms or events he experienced in service, such as the conditions he experienced while driving tanks.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  However, although he discussed bumpy tank rides during treatment in 2006, the Veteran did not state that the back pain he was currently experiencing with bending over began in service.  It was not until November 2012, after the current claim was pending, that he reported pain that "originated" while driving tanks.  Given the timing and content of the Veteran's 2012 statement regarding his in-service tank rides, to the extent it could be viewed as an implicit assertion of in-service onset of back pain and continuity of symptomatology, the Board finds it less persuasive than the other statements, discussed in the foregoing paragraphs, that the Veteran has made regarding the nature and onset of his back pain since first seeking treatment in 2006.  Moreover, the Veteran's first documented report of back pain to a medical care provider, including during service, occurred in 2006, over 50 years after his discharge.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the   lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence). 

Moreover, the Veteran's primary assertion throughout the course of his claim has been that his tank rides caused his current back pain, not that he experienced back pain during service or shortly thereafter that has continued since that time.  As a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Back disorders can have numerous causes, and medical expertise is required to determine the etiology of such.  Accordingly, the Board accords significantly greater probative value to the medical evidence of record, including the opinion of the April 2014 VA examiner, than to the Veteran's lay assertion that driving tanks in service caused his current back disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

The Board also notes that there was no evidence of arthritis within one year of the Veteran's discharge from service to warrant presuming it was incurred in service.  See 38 C.F.R. § 3.309(a).

In summary, arthritis of the low back was not shown in service or for many years thereafter, and the most probative evidence is against a finding that the Veteran's current low back disability is related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for a low back disability is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a low back disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


